Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
	The after final amendment changes the scope of the claims and requires further consideration and search.

Continuation of item 12:
	Applicant’s proposed amendments give rise to problems under 35 USC 112(d). Claims 2, 17, 26, and 30 would fail to further limit the respective independent claim.
	Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.

As regards teachings of Li, Li does teach a single bit indicator for indicating the direction of Flexible subframes in a period. The direction of a subframe applies to the multiple symbols in that subframe. Moreover, this rejections is an obviousness rejection based on a combination of references. A person of ordinary skill in the art would be able to see the advantage of saving overhead by using a single bit indicator to indicate the direction of multiple Flexible items, whether they be subframes or symbols.
Li is not relied on for teachings found in Jung, such as “the resource grant includes an indicator indicating whether multiple symbols in the slot indicated by the semi-static configuration as flexible can be used for uplink communications”. Please note that the cited portions of Jung teach an indication as to how to use flexible symbols in the slot indicated by the semi-static configuration. Jung is also relied on for teaching the resource grant including an indicator. Li is relied on for teaching a specific style of indicator, which style would provide an obvious benefit to the indicator of Jung and Cao by occupying less bandwidth.
As to whether Jung or Li teaches “symbols indicated in the semi-static configuration as flexible and not to be used for UL transmission”, please note that Cao is relied on for this teaching. As to paragraphs 60 and 76-78 of Jung cited by applicant in arguments, please note that these paragraphs are not cited in the rejection of the independent claims and that the portions of Jung actually cited in the rejection do teach the matter for which Jung is relied upon. The cited portions of Cao teach “transmitting, based at least in part on the semi-static configuration and the indicator, one or more repetitions of the uplink communication on symbols that do not include one or more symbols indicated in the semi-static configuration as flexible and not to be used for UL transmission”. While Jung teaches using the F symbols as indicated, Cao is relied on for teaching that F symbols are not to be used for uplink transmissions.
As to whether the one bit indicator of Li would benefit Jung, please note that the use of a single bit indicator would have the benefit of conserving overhead in the combination of Jung and Cao which together teach transmitting, based at least in part on the semi-static configuration and the indicator, on symbols that do not include the multiple symbols indicated as flexible. Please note that Li is combined with Jung and Cao, not Jung alone.

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/31/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466